                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DORIS PANG,
                                   7                                                        Case No. 19-cv-05054-HSG
                                                        Plaintiff,
                                   8                                                        ORDER ADOPTING MAGISTRATE
                                                 v.                                         JUDGE’S REPORT AND
                                   9                                                        RECOMMENDATION REGARDING
                                         RONALD SANDERS, et al.,                            REMAND TO STATE COURT
                                  10
                                                        Defendants.                         Re: Dkt. No. 8
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Magistrate Judge Kim’s Report and Recommendation to remand

                                  14   to state court for lack of subject matter jurisdiction. See Dkt. No. 8. The time for objections has

                                  15   passed and none were filed. The Court finds the Report correct, well-reasoned and thorough, and

                                  16   adopts it in every respect. Accordingly,

                                  17          IT IS HEREBY ORDERED that the Clerk remand this case back to the Contra Costa

                                  18   County Superior Court and close the file.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 10/15/2019

                                  21

                                  22                                                                ________________________
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
